367 F.2d 398
FEDERAL TITLE AND INSURANCE CORPORATION, now known as Federal Fire and Casualty Company, Appellant,v.Gertrude SCHENKER, Appellee.
No. 22811.
United States Court of Appeals Fifth Circuit.
October 31, 1966.

Appeal from the United States District Court for the Southern District of Florida; Emmett C. Choate, Judge.
Mortimer I. Podell, Miller & Podell, Miami Beach, Fla., for appellant.
B. F. Paty, West Palm Beach, Fla., John Campbell, Lake Worth, Fla., Paty, Downey, Lewis & Daves, West Palm Beach, Fla., and Day & Campbell, Lake Worth, Fla., for appellee.
Before WISDOM, BELL and GODBOLD, Circuit Judges.
PER CURIAM:


1
This is an appeal from an order of the District Judge in a reorganization proceeding under Chapter X of the Bankruptcy Act. (11 U.S.C.A. § 501 et seq.) The order vacated and set aside findings of fact and conclusions of law in a report of a Special Master and vacated a temporary restraining order previously issued by the District Judge restraining various parties from commencing or proceeding with suits relating to numerous parcels of real estate.


2
It is clear that it was within the power of the District Judge to enter the order complained of and that he did not abuse his discretion in entering it.


3
Affirmed.